DETAILED ACTION
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kunifuji et al. (2019/0321794) in view of Norasak et al. (9,308,737) and Dougherty (3,318,581).      

 	Regarding claim 1, Kunifuji teaches a printhead rotator, comprising: 
a housing (fig. 1, item 10); 
a movable lid (see figs. 1, 2, note that cartridges 32 are replaceable, and thus to be able to remove and install the cartridges in figure 1, there must be some movable lid covering the cartridges) coupled to the housing; 
a rotator assembly (fig. 3, items 45) that holds an ink cartridge (figs. 2, 3, items 32, note that the rotator assembly 45 holds the cover, which holds the cartridges) and is secured by a removable cover (fig. 3, note cover to which spindle 40A is coupled, and note that it is “removable” from cartridges and vice versa), wherein the removable cover is coupled to the rotator assembly, wherein the rotator assembly is enclosed by the housing and the lid (see figs. 1-3) and comprises a plurality of cartridge slots (fig. 3, items 30) that each receive a cartridge and are secured by the removable cover coupled to the rotator assembly (see fig. 3, note that the slots are created by the cover, which itself is coupled to the rotator assembly); and 
a motor (fig. 3, item 43) coupled to the rotator assembly to rotate the rotator assembly that holds the printhead inside of the housing around a horizontal axis at a predefined rate ([0085]).
Kunifuji does not teach wherein the predefined rate is a predefined rotations per minute (RPM). Dougherty teaches a paint mixing device that rotates at a predefined rate of rotations per minute (Dougherty, claim 4). It would have been obvious to one of ordinary skill in the art at the time of invention to measure the speed of a rotating coloring material mixer in RPM, as disclosed by Dougherty, in the device disclosed by Kunifuji because doing so would amount to applying a prior art speed metric to a known prior art device to obtain predictable results. In other words, while Kunifuji does not explicitly mention RPM as a metric, Kunifuji does teach monitoring speed and rotation angle to assess mixing rate. Thus, to substitute an RPM metric for the linear speed/angular rotation approach would have amounted to a simple substitution of one known speed metric for another. 
Kunifuji teaches wherein the ink cartridges are connected with printheads via ink delivery tubes such that the cartridges are rotated to keep the ink fresh while the printheads simply receive fresh ink from the cartridges via the ink delivery tubes. Kunifuji does not teach wherein the ink cartridges are integral with the printheads. Norasak teaches a printer wherein the ink cartridges are integral with the printheads so that the integral cartridges and printheads are replaced at once (Norasak, see fig. 2, Note that cartridges 441 have heads 421). It would have been obvious to adapt the cartridge agitation system disclosed by Kunifuji to the integral cartridge/printhead printer disclosed by Norasak because doing so would amount to applying a known technique to a device in need of improvement to yield predictable results. In other words, printers of the types disclosed by Kunifuji, i.e., separated cartridge and printhead arrangements, and Norasak, i.e., integrated cartridge and printhead arrangements, were well known at the time of invention. To adapt the rotator disclosed by Kunifiji to the printer disclosed by Norasak would have been an obvious adaptation. 

Claims 4, 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kunifuji in view of Norasak and Dougherty as applied to claim 1 above, and further in view of Marshall et al. (2005/0195685).

Regarding claim 4, Kunifuji in view of Norasak and Dougherty teaches the printhead rotator of claim 1. Kunifuji in view of Norasak does not teach wherein the rotator assembly comprises a position location sensor to stop rotation in at a predefined position when the motor is turned off. Marshall teaches this (Marshall, [0099], see fig. 20). It would have been obvious to one of ordinary skill in the art at the time of invention to add the sensor disclosed by Marshall to the device disclosed by Kunifuji in view of Norasak because doing so would amount to combining prior art elements according to known methods to yield predictable results. 

Regarding claim 5, Kunifuji in view of Norasak and Dougherty teaches the printhead rotator of claim 1. Kunifuji in view of Norasak and Dougherty does not teach a sensor coupled to the lid to detect when the lid is opened, wherein the sensor sends a signal to stop the motor. Marshall teaches this (Marshall, [0113]). It would have been obvious to one of ordinary skill in the art at the time of invention to add the sensor disclosed by Marshall to the device disclosed by Kunifuji in view of Norasak and Dougherty because doing so would amount to combining prior art elements according to known methods to yield predictable results. 

Regarding claim 16, Kunifuji in view of Norasak, Dougherty and Marshall teaches the printhead rotator of claim 4, wherein the rotator assembly is to finish a current rotation until the rotator assembly comes to a predefined position to stop rotation (Note that “a current rotation” has not been defined in any way so as to narrow the claim. That is, any stoppage of rotation meets the limitation. Because Marshall teaches stopping at a predetermined position, the claimed limitations are met). 	Claims 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunifuji in view of Norasak and Dougherty as applied to claim 1 above, and further in view of Brunn et al. (5,749,652).

Regarding claim 2, Kunifuji in view of Norasak and Dougherty teaches the printhead rotator of claim 1. Kunifuji in view of Norasak and Dougherty does not teach a timer display coupled to the housing. Brunn teaches this (Brunn, col. 8, lines 30-42). It would have been obvious to add the timer display disclosed by Brunn to the device disclosed by Kunifuji in view of Norasak and Dougherty because doing so would allow for the monitoring of remaining time in a given mixing operation by a user.

Regarding claims 6 and 7, Kunifuji in view of Norasak and Dougherty teaches the printhead rotator of claim 1. Kunifuji in view of Norasak and Dougherty does not teach a timer display reset comprising a manual reset button. Brunn teaches this (Brunn, col. 8, lines 30-42, Note that the stop button acts as a manual reset button). It would have been obvious to add the timer display reset disclosed by Brunn to the device disclosed by Kunifuji in view of Norasak and Dougherty because doing so would allow for a user to reset the time for a prescribed mixing operation. 	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kunifuji in view of Norasak, Dougherty and Brunn as applied to claim 6 above, and further in view of Blohm (2011/0266889).
 	Regarding claim 8, Kunifuji in view of Norasak, Dougherty and Brunn teaches the printhead rotator of claim 6. Kunifuji in view of Norasak, Dougherty and Brunn does not teach wherein the timer display reset comprises a sensor and an infrared transmitter, wherein the sensor sends a signal to reset the timer display in response to detecting the infrared transmitter. Blohm teaches this (Blohm, Abstract, Note that the timer is reset when the sensor does not detect infrared signals from the transmitter). It would have been obvious to one of ordinary skill in the art at the time of invention to use the sensor and infrared transmitter to reset the timer disclosed by Kunifuji in view of Norasak, Dougherty and Brunn because doing so would amount to combining prior art elements according to known methods to yield predictable results. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853